
	
		I
		112th CONGRESS
		2d Session
		H. R. 5543
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Lewis of Georgia
			 (for himself and Mr. McDermott)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Social Security Act to expand the authority
		  of the Secretary of the Treasury to access the National Directory of New Hires
		  for purposes of tax administration.
	
	
		1.Expansion of authority of
			 Secretary of the Treasury to access the National Directory of New
			 Hires
			(a)In
			 generalParagraph (3) of
			 section 453(i) of the Social Security Act (42 U.S.C. 653(i)) is amended by
			 striking administering section 32 and all that follows and
			 inserting tax administration (as defined in section 6103(b)(4) of the
			 Internal Revenue Code of 1986)..
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
